Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see arguments, filed 11/23/2021, with respect to the rejection of claims 1-11, 13-14, 18-20 have been fully considered and are persuasive.  The rejection of claims 1-11, 13-14, 18-20 has been withdrawn. 
The following is an examiner’s statement of reasons for allowance: 
Allowable Subject Matter
Claims 1-11, 13-14, 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A bucket removable from an enclosure defined within a motor control center, the bucket comprising: a housing having a pair of side panels, a ceiling and a front panel; an isolator assembly positioned at a rear surface of the housing; an actuating mechanism disposed within the housing between the pair of side panels; a stab assembly comprising at least one stab and coupled to the actuating mechanism; and a latch coupled to the stab assembly and configured to extend above the ceiling in a latched position; and wherein the actuating mechanism translates the at least one stab between a disengaged position and an engaged position independent of movement of the pair of side panels and the front panel of the housing; and wherein the at least one stab is positioned within the housing in the disengaged position and extends through the isolator assembly to engage a power bus of the motor control center in the engaged position.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “a stab assembly comprising at least one stab and coupled to the actuating mechanism; and a latch coupled to the stab assembly and configured to extend above the ceiling in a latched position; and wherein the actuating mechanism translates the at least one stab between a disengaged position and an engaged position independent of movement of the pair of side panels and the front panel of the housing” in combination with the other claim limitations. 

Regarding independent claim 7, the prior art fails to teach or suggest, alone or in combination:
A motor control center comprising: a frame having a plurality of compartments defined therein; and a bucket comprising: a housing sized to be received within one of the plurality of compartments of the frame, the housing having a door positioned on a front surface thereof;In re: Yee et al.Serial No.: 16/946,228Filing Date: June 11, 2020Page 4 an actuating mechanism positioned between a pair of side panels of the housing; at least one stab coupled to the actuating mechanism and moveable between a disengaged position wherein the at least one stab is within the housing and an engaged position wherein the at least one stab extends outside the bucket to engage a power bus of the motor control center; a door interlock that locks the door of the housing in a closed position when the at least one stab is in the engaged position; and a rotatable crank coupled to the actuating mechanism to control movement thereof through an opening in the door; wherein the at least one stab extends through an opening in the isolator assembly to engage the power bus when the isolator assembly is in the open position and at least one stab is in the engaged position; and wherein the door and the pair of side panels of the housing remain stationary with respect to the frame during movement of the at least one stab between the disengaged position and the engaged position.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “a door interlock that locks the door of the housing in a closed position when the at least one stab is in the engaged position; and a rotatable crank coupled to the actuating mechanism to control movement thereof through an opening in the door” in combination with the other claim limitations. 

Regarding independent claim 18, the prior art fails to teach or suggest, alone or in combination:
A bucket removable from an enclosure defined within a motor control center, the bucket comprising: a housing having a pair of side panels, a ceiling and a front panel;In re: Yee et al.Serial No.: 16/946,228Filing Date: June 11, 2020Page 6 an actuating mechanism disposed within the housing between the pair of side panels; a stab assembly comprising at least one stab and coupled to the actuating mechanism; and a latch coupled to the stab assembly and configured to extend above the ceiling in a latched position; wherein the actuating mechanism translates the at least one stab between a disengaged position and an engaged position independent of movement of the pair of side panels and the front panel of the housing; and wherein the at least one stab is positioned within the housing in the disengaged position to engage a power bus of the motor control center in the engaged position, and wherein the stab assembly automatically extends the latch to reside above the ceiling in the latched position when the at least one stab is in the engaged position.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein the at least one stab is positioned within the housing in the disengaged position to engage a power bus of the motor control center in the engaged position, and wherein the stab assembly automatically extends the latch to reside above the ceiling in the latched position when the at least one stab is in the engaged position” in combination with the other claim limitations. 

Cited Prior Art
NORDEN (US 3217211) teaches relevant art in Fig. 1-12.
Sharp (US 3710044) teaches relevant art in Fig. 1-4.
Fritsch (US 4768967) teaches relevant art in Fig. 1-8.
Sloff et al (US 5006682) teaches relevant art in Fig. 1-3.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848